In an action by a wife for a judicial separation, the husband appeals from so *809much of a judgment of the Supreme Court, Queens County, entered February 20, 1964, upon the court’s written decision after a nonjury trial, granting the wife a separation, as awarded her $150 a week for her support and for the support of the infant child of the marriage. Judgment modified on the law and the facts by reducing the amount awarded for the support of the wife and child to $100 a week. As so modified, judgment, insofar as appealed from, affirmed, without costs. The finding's of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, upon the facts disclosed by this record, the amount awarded for the support of the wife and child was excessive to the extent indicated. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.